Matter of Campbell (2017 NY Slip Op 00642)





Matter of Campbell


2017 NY Slip Op 00642


Decided on February 1, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOSEPH J. MALTESE, JJ.


2016-02190

[*1]In the Matter of John E. Campbell, a suspended attorney. Grievance Committee for the Ninth Judicial District, petitioner; John E. Campbell, respondent. (Attorney Registration No. 4246161)

APPLICATION pursuant to former 22 NYCRR 691.9 by John E. Campbell, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on June 22, 2004, to resign as an attorney and counselor-at-law. By decision and order on motion dated August 19, 2016, this Court, inter alia, immediately suspended the respondent from the practice of law pursuant to former 22 NYCRR 691.4(l)(1)(i), (ii), and (iii) pending further order of the Court, upon a finding that he was guilty of professional misconduct immediately threatening the public interest; authorized the institution and prosecution of a disciplinary proceeding against the respondent based upon the allegations of professional misconduct set forth in a verified petition dated March 4, 2016; and referred the issues raised by the petition and any answer to the Honorable Alfred J. Weiner, as Special Referee, to hear and report.

Gary L. Casella, White Plains, NY (Matthew Lee-Renert of counsel), for petitioner.
Andrew R. Bottari, White Plains, NY, for respondent.


PER CURIAM.


OPINION & ORDER
John E. Campbell (hereinafter the respondent) has submitted an affidavit sworn to on August 24, 2016, in support of his application to resign as an attorney and counselor-at-law (see  former 22 NYCRR 691.9).
The respondent acknowledges in his affidavit that his resignation is freely and voluntarily rendered, and that he is not being subjected to coercion or duress. He acknowledges that the charges in the verified petition include allegations of his neglect of legal matters, failure to return the unearned portion of legal fees, misappropriation of third-party funds, and failure to cooperate with the Grievance Committee for the Ninth Judicial District in the investigation of pending complaints. The respondent acknowledges that he could not successfully defend himself on the merits against such charges. The respondent states that he has discussed his decision to resign with his attorney, and that he is fully aware of the implications of submitting his resignation, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years.
The respondent's application is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund [*2]for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court grant the respondent's application for resignation.
Inasmuch as the respondent's application to resign complies with the requirements of former 22 NYCRR 691.9, the application is granted, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law. On the Court's own motion, the disciplinary proceeding authorized by decision and order on motion of this Court dated August 19, 2016, is discontinued in light of the respondent's disbarment.
ENG, P.J., RIVERA, DILLON, BALKIN and MALTESE, JJ., concur.
ORDERED that the application of John E. Campbell, a suspended attorney, to resign as an attorney and counselor-at-law is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, John E. Campbell, a suspended attorney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that John E. Campbell, a suspended attorney, shall continue to comply with this Court's rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, John E. Campbell, a suspended attorney, shall continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if John E. Campbell, a suspended attorney, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that on the Court's own motion, the disciplinary proceeding authorized by decision and order on motion of this Court dated August 19, 2016, is discontinued.
ENTER:
Aprilanne Agostino
Clerk of the Court